WEEKS, Judge
*579DECISION
In the hearing of 1 September, this Court first indicated that attorneys’ fees would not be awarded at that time. Further in the hearing, counsel for plaintiff had expressed concern that the funds would be paid out of court and be unavailable for allocation as fees if the Court deferred the matter.
The Court then indicated that an order would ensue dealing with fees (based on account of transcript in plaintiff’s instant motion).
Hawaiian Life now moves the Court to reconsider its denial of attorneys’ fees by that order and to award costs.
Plaintiff urges that the Court’s decision not to allow attorneys’ fees in this case is predicated on an adherence to the California law. Plaintiff further urges that the Federal view is alone applicable.
The Court, in its decision of September 14 denying fees, indicated that it was “unclear whether the Federal view or the California position is preferable and should be adopted” and made no finding as to applicable law.
As expressed in the case cited by counsel, the Federal Kule, if applicable, “vests a discretionary power in the Court with respect to the allowance of costs, including attorneys’ fees.” Bank of China v. Wells Fargo Bank & Union Trust Co. (1952 N. Dist. Cal.), 104 F.Supp. 59, 68.
This Court under either view can deny fees and costs.
Therefore, this Court again holds only that attorneys’ fees and costs will not be awarded in this action.